Citation Nr: 1228978	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-41 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that, in filing his housing claim, the Veteran specifically filed for a special home adaptation grant.  However, in his April 2010 notice of disagreement and October 2010 substantive appeal, the Veteran appeared to argue that he was entitled to specially adaptive housing, which is a separate benefit with different entitlement criteria.  The RO has not yet adjudicated this claim.  As discussed in detail in the Remand below, the Board is referring the issue of entitlement to specially adaptive housing to the RO for adjudication.  

With regard to the issue of entitlement to SMC, the Board observes that Veteran's contentions throughout this appeal have primarily focused on the need for aid and attendance.  However, in adjudicating the claim, the RO also discussed whether SMC was warranted on account of housebound status.  Here, no statements directly from the Veteran since October 2010 are of record.  As a remand is necessary, in case the Veteran does now contend that he is housebound, the Board will not limit the issue of SMC only to the need for aid and attendance, but will also address whether SMC is warranted on account of being housebound.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development.  Service connection has been granted for residuals of cold injuries to the right foot (30%) and residuals of cold injuries to the left foot (30%).  The Veteran's combined disability rating for his service-connected foot disabilities is 60 percent.  Also, the Veteran has been in receipt of a total rating based on individual employability due to service-connected disability (TDIU) since August 12, 2004.  

In support of his claims, the Veteran submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance dated in February 2010, which was filled out by a VA physician.  According to that form, the Veteran needs assistive devices to prevent falls identified in the home, and he has an unsteady gait due to loss of feeling in his feet.  Also, his balance/propulsion was progressively challenged.  The physician who filled out that form opined that the Veteran's service-connected foot disabilities put him at risk for ambulatory falls and accidents that could be prevented with the requested aid and assistance.   

Contrary to the February 2010 form indicating that the Veteran had an unsteady gait, however, a VA treatment record dated in March 2010 reveals that the Veteran had a steady gait and was able to ambulate without difficulty.  Thus, the Board finds that clarification of this matter is required.  Specifically, in this case, no examination has been obtained to determine whether the Veteran meets the criteria for SMC based on the need the regular aid and attendance of another person or on account of being housebound.  As the February 2010 form is inconsistent with what is documented in the VA treatment records, the Board finds that a remand is necessary to afford the Veteran a VA examination.  

With regard to the issue of entitlement to a special home adaptation grant, as noted in the Introduction, when the Veteran filed his current claim, he specifically filed for special home adaptation as opposed to specially adaptive housing.  The Board observes that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands (emphasis added).  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).  The Board observes that the evidence does not show, nor does the Veteran contend, that he has blindness or the anatomical loss or loss of use of both hands.

Rather, the Veteran's contentions indicate that he is entitled to the housing benefits sought due to loss of use of his feet.  The Board observes that a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows (emphasis added).  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

Thus, it is clear from the Veteran's contentions that he is actually seeking specially adapted housing as opposed to a special home adaptation grant.  However, it does not appear that the RO has adjudicated the issue of entitlement to specially adapted housing.  As noted in the Introduction, this issue is being referred to the RO and needs to be adjudicated.  In referring this issue, the Board points out that it should only be certified to the Board if the Veteran perfects an appeal to any denial.  

As a grant of specially adapted housing would preclude the award of a special home adaptation grant, the Board finds that the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand of the issue of entitlement to a special home adaptation grant is necessary so that the RO can adjudicate the issue of entitlement to specially adapted housing.  

Furthermore, the most recent VA treatment records from the Land of Ozarks, Missouri VA Community Based Outpatient Clinic (CBOC) are dated in March 2010.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of foot treatment that the Veteran has received in recent years.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Land of Ozarks, Missouri VA CBOC since March 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine whether he needs the regular aid and attendance of another person and whether he is housebound.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should:

a) discuss the manifestations associated with the Veteran's service-connected disabilities (residuals of cold injuries to the right foot and residuals of cold injuries to the left foot).

b) opine as to whether the Veteran is substantially confined to his place of residence and immediate premises solely as a result of his service-connected disabilities and whether it is reasonably certain that the disabilities and resultant confinement will continue throughout his lifetime.

c) opine as to whether the Veteran is so helpless (as a result of solely his service-connected disabilities) as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.  [In determining whether the Veteran is able to perform personal care functions, the ability to dress and undress, keep oneself ordinarily clean and presentable, feed oneself, attend to the needs of nature, protect oneself from the hazards and dangers incident to daily environment, and perform frequently required self-adjustment of prosthetic appliances should be considered.] 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  After completing any development deemed necessary for the referred claim for entitlement to specially adapted housing, adjudicate that issue.  The Veteran should be informed that he must file a timely and adequate notice of disagreement and substantive appeal in order to perfect an appeal of that issue to the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302(b).  This claim should be certified to the Board only if an appeal of a denial is perfected by the Veteran.

5.  Then, readjudicate the issues of entitlement to a special home adaptation grant and SMC based on the need for regular aid and attendance of another person or account of being housebound.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

